DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 02, 2022 has been entered.
Response to Amendment
The amendment filed on June 02, 2022 has been entered. Claims 12-18 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Office Action mailed on March 11, 2022. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 12-18 are rejected under 35 USC 103 as being unpatentable.
Claim 12-14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashida et al., US 20150217418 (hereafter Yamashida), and in view of Maranhao et al., RESIDUAL STRESSES IN MACHINING USING FEM Analysis- A  REVIEW, Rev. Adv. Mater. Sci. 30 (2012), pp 267-272 (hereafter Maranhao), and Little, Evaluating design margin, edge of failure and process, BioPharm International, Issue 9, pp. 46-49, 2014 (hereafter Little) and evidenced by Ravindra et al., Ductile mode material removal and high-pressure phase transformation in silicon during micro-laser assisted machining, Precision Engineering, pp 364-367, 2012 (hereafter Ravindra).
Regarding claim 12, Yamashida teaches,
“A method for machining a workpiece,” (Paragraph [1] teaches “a cutting method for use in cutting hard brittle materials”)
“ the method comprising: receiving, at a light beam entrance end of an opto-mechanical tool, a light beam, the opto-mechanical tool in optical communication with the workpiece,….transmitting the light beam through a body of material of the opto-mechanical tool that extends between the light beam entrance end of the opto-mechanical tool and a light beam exit end of the opto-mechanical tool causing the light beam to refract into the workpiece;” ( The limitation “optical communication with the workpiece” is interpreted as light beam enters/reflects/refracts/transmits/deflects/propagates/gets absorbed at the workpiece.
Fig. 1, 4 and Paragraph [26] teaches “forming a cutting tool for cutting a hard brittle material from a light-transmittable material through which laser light can pass and providing the cutting tool with a rake angle; propagating the laser light through the cutting tool, and bringing the cutting tool and the hard brittle material into contact with each other to irradiate with the laser light at least a contact part where the cutting tool and the hard brittle material are in contact with each other and a part with the rake angle; irradiating the hard brittle material through the contact part and the part with the rake angle with the laser light”. Thus Yamashida teaches that laser light enters opto-mechanical tool 4 through entrance end and exits through exit end and enters into the workpiece. Fig. 1 further teaches that light beam refracts from tool 4 in to workpiece 6.)
“ directing the light beam out of a cutting edge of the opto-mechanical tool and one or both of a rake face of the opto-mechanical tool and a flank face of the opto-mechanical tool, wherein the cutting edge, the rake face, and the flank face defines the light beam exit end of the opto-mechanical tool,….. directing the light beam out of the cutting edge and one or both of the rake face and the flank face of the opto-mechanical tool…… directing the light beam out of the cutting edge and one or both of the rake face and the flank face of the opto-mechanical tool” (Annotated Fig. 1 and Fig. 4 of Yamashida.)

    PNG
    media_image1.png
    733
    731
    media_image1.png
    Greyscale

Fig. 1 of Yamashida teaches light transmitting opto-mechanical tool 

    PNG
    media_image2.png
    499
    853
    media_image2.png
    Greyscale

Fig. 4 of Yamashida teaches geometry of opto-mechanical tool
“imparting a tensile force from the opto-mechanical tool to the tensile region of the workpiece while directing the light beam….; and imparting a compressive force from the opto-mechanical tool to the compressive region of the workpiece while directing the light beam….,” (The claimed “imparting a tensile force from the opto-mechanical tool to the tensile region of the workpiece while directing the light beam …..; and imparting a compressive force from the opto-mechanical tool to the compressive region of the workpiece while directing the light beam,” is interpreted as different levels of rake angles exhibit different levels of compressive and tensile forces on specific materials as described in paragraph [134] “the rake angle θ14 defining a midrange negative rake, a highly negative rake and a zero rake exhibit different levels of compressive and tensile forces on specific materials” of the instant application.  
Yamashida teaches varying rake angle and clearance angles to optimize machining. Paragraph [69] teaches “Therefore, when the rake angle .theta.s is 3.2.degree. or more and 60.degree. or less, it is possible to avoid total reflection on the end surface of the cutting tool 4 and improve the efficiency of emitting the laser light.” Thus rake angle is a result effective variable. This makes compressive and tensile forces result effective variables that are optimized for a specific machining. Even though the definition of rake angle in Yamashida is different than in the instant claim, both the angles are related as shown below. Thus changing the rake angle in Yamashida corresponds to changing the rake angle in the instant claim. )

    PNG
    media_image3.png
    419
    738
    media_image3.png
    Greyscale

Annotated Fig. 5A of the instant application relating rake angle in Yamashida to the rake angle in instant application
“the compressive force imparted to the compressive region of the workpiece is greater or less than the tensile force imparted to the tensile region of the workpiece.” (The claim is interpreted as the tool imparts varying forces to the workpiece.
Yamashida teaches varying rake angle and clearance angles to optimize machining. Paragraph [62] teaches “Referring to FIG. 4, when any of single crystals such as silicon carbide, sapphire, silicon (Si), and germanium (Ge), and ceramics such as alumina, zirconia, ferrite, and silicon nitride is cut in a ductile mode, the cutting tool 4 preferably has a rake angle .theta.s of approximately 3.2.degree. or more and 60.degree. or less, and has a clearance angle .theta.n of 0.degree. or more and 5.degree. or less. In the angle ranges, a rake angle .theta.s of 45.degree. and a clearance angle .theta.n of 0.degree. or more provide the highest processing efficiency.”
Thus rake angle is a result effective variable. This makes compressive and tensile forces result effective variables that are optimized for a specific machining. It is implied that compressive forces can be greater or less than tensile forces to optimize machining of a specific workpiece.)
“wherein: biasing the exit direction of the light beam toward the rake face causes an amount of light from the light beam out of the rake face to increase and an amount of light from the light beam out of the flank face to decrease; and biasing the exit direction of the light beam toward the flank face causes the amount of light from the light beam out of the rake face to decrease and the amount of light from the light beam out of the flank face to increase;” (Yamashida teaches “a range 10 where the material to be cut 6 can be heated and increased in temperature by the laser light covers an irradiation range 10a on the rake surface 7 side of the material to be cut 6 around the curved surface of the blade edge of the end part (the rake angle .theta.s part), a part of the material to be cut 6 that is in direct contact with the cutting tool 4 (hereinafter, referred to as a contact part as necessary), and a part 10b of the material to be cut 6 with metal phase transition caused by the contact with the cutting tool 4. The 10b includes the part of the material to be cut 6 that is in direct contact with the cutting tool 4” in paragraph [74] and Fig. 4. Here surface 7 corresponds to the rake face, surface 8 corresponds to the flank face, range 10 corresponds to beam diameter.
It is implied from Fig. 4 that when 10a is greater than 10b, light exiting from rake face increases and vice versa.)
 “the workpiece comprising a compression region ….;” (Yamashida teaches in paragraph [20] “a contact load between the cutting tool and the hard brittle material is set to a load causing the metal phase transition in the hard brittle material.” It is implied that the phase transition is caused by high compressive stress induced by the tool tip as evidenced in Ravindra, Introduction, page 364.)
“while directing the light beam out of the cutting edge…. and based on a diameter of the light beam ……, biasing an exit direction of the light beam from the light beam exit end of the opto-mechanical tool toward the rake face or the flank face,” ( Paragraph [95] of the original disclosure describes 

    PNG
    media_image4.png
    262
    772
    media_image4.png
    Greyscale
Hence, the limitation is interpreted as the beam diameter is a process variable for directing light out of rake face and flank face. 
Yamashida teaches in paragraph [54-55] “the focal length of the convergence lens 3 is decided according to technical requirements that the laser light needs to reach the surface of the material to be cut 6 via the cutting tool 4 and a part of the material to be cut 6 that is softened by heating with the laser light needs to be subjected to ductile mode cutting. In addition, the focal length is also decided from the required values of the cutting efficiency and cutting speed….In consideration of the foregoing matters, it is preferable to make an optical design of the focal diameter on the surface of the material to be cut 6 to be 10 .mu.m or more and 200 .mu.m or less.” Here focal diameter corresponds to beam diameter in the instant claim. Thus Yamashida teaches beam diameter as a result effective variable that is optimized for ductile mode cutting; hence beam diameter as a result effective variable that is optimized for directing light out of rake face and flank face.)
However, Yamashida does not explicitly teach a tensile region and a margin value.
“the workpiece comprising ….and a tensile region;” (Maranhao is a review paper on residual stresses in machining using FEM analysis. Thus Maranhao is solving the same problem of imparting stress during machining as the instant claim. 

    PNG
    media_image5.png
    622
    1135
    media_image5.png
    Greyscale

Maranhao teaches on page 267 that during machining, stress is generated due to the applied load and various mechanical and thermal events in the surface region. The state of a stress is the sum of the stress due to the applied load and of residual stresses generated during machining. Fig. 1 teaches an example of a desirable stress profile where both compressive and tensile stresses are present along the depth of the surface. Hence, it is implied that any surface undergoing machining comprises compressive and tensile regions. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the technique of imparting stress with rake angle as taught in Maranhao to the method of opto-mechanical machining as taught in Yamashida. One of ordinary skill in the art would have been motivated to do so because “Compressive residual stresses generally improve component performance and life” as taught in page 272, paragraph 1 of Maranhao.)
 “while directing the light beam out of the cutting edge…. and based on a diameter of the light beam and a margin value,” ( Paragraph [95] of the original disclosure describes 

    PNG
    media_image4.png
    262
    772
    media_image4.png
    Greyscale
Hence, the limitation is interpreted as a margin is added to the beam diameter value. 
The primary combination of references does not teach adding a margin value. 
Little teaches how to design a process where process parameters operate without fail. Hence Little is solving the same problem of optimizing result as the instant claim. 
Little teaches a design margin wherein “design margin is the measure of the distance from the set point or the mean response to the nearest edge of failure where acceptance criteria will fail”. The design margin corresponds to the margin in the instant claim.

    PNG
    media_image6.png
    748
    1704
    media_image6.png
    Greyscale

Screenshot of Little teaches design margin to avoid failure
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the technique of adding a design margin as taught in Little to the method of opto-mechanical machining as taught in Yamashida. One of ordinary skill in the art would have been motivated to do so to ensure that “process parameters safely (without failure or high amounts of degradation) can be processed and achieve all critical quality attributes (CQAs) and associated product acceptance criteria” as taught in Little. )
Regarding claim 13, 
“The method of claim 12, wherein: the workpiece comprises a silicon material;” (Paragraph [2] of Yamashida teaches Silicon material as a workpiece.)
“and directing the light beam out of the flank face promotes annealing of the tensile region.” ( Yamashida teaches in Fig. 4 and paragraph [74] “As illustrated in FIG. 4, a range 10 where the material to be cut 6 can be heated and increased in temperature by the laser light covers an irradiation range 10a on the rake surface 7 side of the material to be cut 6 …and a part 10b of the material to be cut 6 with metal phase transition caused by the contact with the cutting tool 4.” Here surface 8 in Fig. 4 corresponds to the flank face. Thus Yamashida teaches heating the workpiece through flank face.)
Regarding claim 14,
“The method of claim 13, wherein  directing the light beam out of the rake face reduces a hardness of the compressive region.” (Yamashida teaches in paragraph [74] “the laser light covers an irradiation range 10a on the rake surface 7 side of the material to be cut 6 around the curved surface of the blade edge of the end part”. Hence Yamashida teaches that light beam is directed to be out of the rake face towards the compression region. Compression region corresponds to the region in front of the cutter. Yamashida further teaches in paragraph [60] “By heating the hard brittle material directly with the laser light concurrently with the metal phase transition under the contact load, the part of the material to be cut 6 allowing ductile mode cutting is increased” wherein ductile mode is “cutting by softening” as taught in paragraph [61] which corresponds to reducing the hardness.)
Regarding claim 16, 
“The method of claim 12, wherein: the workpiece comprises a metal material or a metal composition;” (Yamashida teaches in paragraph [2] “alumina, zirconia, ferrite” as workpieces which are metal compositions.)
“and directing the light beam out of the flank face promotes plastic deformation, thermal softening, and/or removal of material in the tensile region.” (Annotated Fig. 1 and Fig. 4 teaches directing of laser beam through a range 10b where 10b is part of the flank face 8 through which light beam exits. 
Yamashida teaches in Fig. 4 and paragraph [74] “As illustrated in FIG. 4, a range 10 where the material to be cut 6 can be heated and increased in temperature by the laser light covers an irradiation range 10a on the rake surface 7 side of the material to be cut 6 …and a part 10b of the material to be cut 6 with metal phase transition caused by the contact with the cutting tool 4. The 10b includes the part of the material to be cut 6 that is in direct contact with the cutting tool 4.” Here surface 8 in Fig. 4 corresponds to the flank face. Tensile region corresponds to the region under flank face.
Thus Yamashida teaches heating the workpiece through flank face and cutting part of the material that is directly in contact with flank face.)
Regarding claim 17,
“The method of claim 12, wherein the body of material comprises one of a diamond, a sapphire, cubic boron nitride (CBN), silicon, or glass composites.” (Yamashida teaches diamond and cubic boron nitride as the body in paragraph [21].)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashida, Maranhao, Little, and Ravindra as applied to claim 12 above, and further in view of Mohammadi et al., Experimental work on micro laser-assisted diamond turning of silicon (111), Journal of Manufacturing Processes 19 (2015) 125–128 (hereafter Mohammadi).
 “The method of claim 12, further comprising, while machining the workpiece, directing a heat-activated or laser-activated cutting fluid, slurry, or etchant toward the light beam exit end.” (Modified Yamashida does not teach fluid. Mohammadi teaches experimental work on micro laser-assisted diamond turning of silicon which is from the same field as the instant application. Mohammadi teaches “odorless mineral spirit (OMS) as cutting fluid is added to further minimize the tool wear and to assist with flushing the machined chips away” as taught in page 126, paragraph 3.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the technique of directing a cutting fluid as taught in Mohammadi to the method of opto-mechanical machining as taught in Yamashida. One of ordinary skill in the art would have been motivated to do so to “minimize the tool wear and to assist with flushing the machined chips away” as taught in page 126, paragraph 3 in Mohammadi.) 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashida, Maranhao, Little, and Ravindra as applied to claim 12 above, and further in view of  Patten et al., US 10183337( US PROV. 62248863, hereafter Patten).
 “The method of claim 12, wherein the opto-mechanical tool comprises an anti- reflective coating disposed over the light beam entrance end.”(Modified Yamashida does not teach anti reflective coating on entrance end. 
Patten teaches laser augmented diamond drilling method which is the same field as the instant application. Patten teaches in paragraph [56] “the end surface 52A may be coated with an anti-reflective coating” where 52A is the light beam entrance end.

    PNG
    media_image7.png
    557
    454
    media_image7.png
    Greyscale

Fig. 32 of Patten teaches an opto-mechanical tool
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the technique of anti-reflective coating as taught in Patten to the method of opto-mechanical machining as taught in Yamashida. One of ordinary skill in the art would have been motivated to do so to provide “a method of drilling utilizing a laser which is focused through a diamond to a tip” as taught in Paragraph [2] of Patten.)
Response to Arguments
Applicant’s arguments filed on December 23, 2021 with respect to claim(s) 12-18 have been considered but are not persuasive.
The applicant amended the claim 12 to recite that “while directing the light beam out of the cutting edge and one or both of the rake face and the flank face of the opto-mechanical tool, and based on a diameter of the light beam and a margin value, biasing an exit direction of the light beam from the light beam exit end of the opto-mechanical tool toward the rake face or the flank face,” and argued on pages 8-12 that this makes the method distinguishable from prior art. However, a new ground of rejection based on prior art is discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761            

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761